Citation Nr: 0832777	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-04 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for residuals of a 
fracture of the right tibia and right fibula.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1987 
to April 1988 and from July 1989 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey.  

In June 2008, the veteran testified before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  A right knee disorder is associated with the veteran's 
active duty service.  

2.  The residuals of a fracture of the right tibia and right 
fibula are associated with the veteran's active duty service.  


CONCLUSIONS OF LAW

1.  A right knee disorder, diagnosed as osteoarthritis, was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  Residuals of a fracture of the right tibia and right 
fibula were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2007).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, service connection for certain diseases, such as 
arthritis, may be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

The service treatment records in the present case are 
unavailable.  In fact, in July 2006, the RO made a formal 
finding of the unavailability of these documents.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, in such circumstances, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  Cromer 
v. Nicholson, 19 Vet. App. 215, 217 (2005); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991) (emphasis added).  

Of record is a report of a June 2005 VA examination of the 
veteran's right lower extremity, which demonstrated some 
anterior tibialis muscle deformity and decreased sensation 
along three surgical scar sites (including those over the 
knee joint, the anterolateral portion of the extremity, and 
the medial portion of the extremity).  X-rays taken of the 
right lower extremity showed healed right tibia and right 
fibula fractures with status post hardware removal as well as 
osteoarthritis of the right knee.  

The examiner provided impressions of mild osteoarthritis of 
the right knee and a history of a right tibia and right 
fibula fracture.  Private medical records dated in June 2008 
reflect current treatment for right knee and leg pain.  

Throughout the appeal, the veteran has asserted that he 
fractured his right tibia while playing football during 
active military duty in November 1991 and that he underwent 
three surgeries on this extremity (to "set" his leg, place 
a "metal rod to the center of the bone down to . . . [his] 
knee," and remove the piece of metal).  He maintains that he 
first sought post-service medical care for his right lower 
extremity symptomatology approximately two to three years 
after his discharge from service and that current treatment 
included medication for pain and for the arthritis in his 
right knee.  See, e.g., June 2008 hearing transcript (T.) 
at 3-6, 8.  

The veteran is competent to describe the circumstances 
surrounding his right leg injury and subsequent treatment and 
to report the symptoms that he experiences in this extremity 
because such actions come to him through his senses and, as 
such, require only personal knowledge rather than medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Further, the Court has held that lay evidence (as, for 
example, the veteran's contentions in the present case) does 
not lack credibility simply because it is unaccompanied by 
contemporaneous medical evidence.  Buchanon v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Of particular significance to the Board are the post-service 
radiographic findings of healed right tibia and right fibula 
fractures with status post hardware removal as well as 
osteoarthritis of the right knee.  These objective findings 
are consistent with the veteran's assertions of an in-service 
fracture to his right lower extremity and the subsequent 
medical care (including the multiple surgeries) that he 
received.  

Based on this evidentiary posture, and in light of VA's 
heightened duty to consider carefully the 
benefit-of-the-doubt rule where, as here, service treatment 
records are unavailable, the Board finds that the 
benefit-of-the-doubt rule does indeed apply in the present 
case and that service connection for osteoarthritis of the 
right knee and for residuals of a fracture of the right tibia 
and right fibula is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for a right knee disorder is granted.  

Service connection for residuals of a fracture of the right 
tibia and right fibula is granted.  


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


